Citation Nr: 0912715	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  07-15 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In February 2009, the veteran testified before the 
undersigned via video conference hearing.  A transcript of 
that hearing has been incorporated into the claims file.  At 
the hearing the Veteran submitted additional evidence in 
support of his claim consisting of a two page written 
statement.  He waived review of this evidence by the RO in 
the first instance.  See 38 C.F.R. § 20.1304(c). 


FINDING OF FACT

The veteran's arteriosclerotic heart disease became manifest 
many years after service and is not otherwise related to 
service.


CONCLUSION OF LAW

Arteriosclerotic heart disease was not incurred in or 
aggravated during the veteran's active duty service, nor may 
this disability be presumed to have been incurred in or 
aggravated during such service.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the appellant was provided with initial 
notice of the VCAA in May 2006, which was prior to the 
September 2006 adverse decision on appeal.  Therefore, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.

VA has fulfilled its duty to notify the appellant in this 
case.  In the May 2006 letter, the RO informed the claimant 
of the applicable laws and regulations, the evidence needed 
to substantiate the claim decided herein, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  The Board notes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008, and several portions of the revisions are pertinent 
to the claim at issue.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Despite 
this change in the regulation, the May 2006 notice letter 
informed the appellant that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim and to provide any relevant evidence in his possession.  
See Pelegrini II, at 120-21.  Thus, the Board finds that the 
notice required by the VCAA and implementing regulations was 
furnished to the claimant and that no useful purpose would be 
served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claim on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since this claim is being denied.  Therefore, any notice 
defect, to include disability rating and effective date, is 
harmless error since no disability rating or effective date 
will be assigned.  Moreover, the appellant was advised of the 
effective date and disability rating elements in an April 
2007 letter.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim.  This includes 
obtaining pertinent outpatient treatment records from the VA 
medical center in Grand Rapids, Michigan.  As far as 
pertinent private treatment records, the veteran has 
indicated that they can no longer be obtained (see VA Form 
21-4138 dated in September 2006; Board hearing transcript, 
page 9; and written statement from appellant dated in January 
2009).  Unfortunately, the appellant's service treatment 
records are not available for review and are presumed 
destroyed in a fire at the National Personnel Records Center 
in St. Louis, Missouri, in 1973.  Accordingly, VA has a 
heightened duty to assist the appellant in developing this 
claim.  See Hayre v. West, 188 F. 3d 1327 (Fed. Cir. 1999).  
Regarding the missing service treatment records, a VA 
Memorandum issued in April 2007 shows that all procedures 
were taken to obtain the appellant's service treatment 
records, including requesting them from the Veteran (see May 
2006 letter), making a request for them via Personnel 
Information Exchange System (PIES) (see June 2006 request), 
and requesting inservice Surgeon General's Office/hospital 
reports (see NA Form 13055 dated in October 2006).  In 
further fulfillment of VA's duty to assist the appellant, he 
attended a Board video conference hearing in February 2009 
pursuant to his request for a Board hearing.  The Board notes 
that the veteran has not been afforded a VA examination in 
conjunction with this appeal.  In this regard, the Board 
finds that an examination is unnecessary because there is 
sufficient competent medical evidence to decide this claim.  
See 38 U.S.C.A. § 5103(A)(d); 38 C.F.R. § 3.159(c)(4) (2008).  
VA has a duty to provide a VA examination when the record 
lacks evidence to decide the veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  Id.; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In the present case, 
there is nothing in the record, other than the appellant's 
own lay statements, that suggests a link between his 
arteriosclerotic heart disease and military service.  As 
discussed below, the veteran's statements regarding a nexus 
are not competent, and, as such, the Board finds that the 
veteran has not presented evidence of all three McLendon 
elements. Therefore, VA is not required to provide him with a 
VA examination in conjunction with this claim.  The appellant 
has not indicated that any additional pertinent evidence 
exists, and there is no indication that any such evidence 
exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim on appeal and that adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal is now ready to be 
considered on the merits.



II.  Facts

The Veteran's service treatment records are unavailable for 
review and are presumed destroyed in a fire in 1973 at the 
National Personnel Records Center in St. Louis, Missouri.  

In May 1995, the Veteran filed a claim for nonservice-
connected pension benefits.  He reported at this time 
developing severe heart disease in 1968, left ventricular 
dysfunction in 1993, heart irregularity in 1993, and bypass 
surgery in 1993.

On file is a May 1995 letter from R. McNamara, M.D., of 
Cardiology Associates stating that the veteran was under his 
care for severe heart disease.  Dr. McNamara also reported 
that the veteran had a history of left ventricular 
dysfunction and ventricular tachycardia and had undergone 
extensive studies for his "life threatening" heart disease.  
He noted that the veteran continued to have chest pains with 
episodes of heart irregularity.

VA outpatient records from 2000 to 2006 show treatment for 
various ailments including cardiac care.  They reflect the 
veteran's history of ventricular fibrillation with an 
automatic implantable defibrillator, by general rhythm with 
bradycardia occasionally.  They also show that the veteran 
had had an automatic pacemaker.  Other noted conditions 
include hyperlipidemia, hypertension and coronary artery 
disease.  

The veteran asserted in a July 2006 written statement that at 
one point in service in 1945 while changing barracks, he 
threw his duffel bag over his shoulder at which point "[his] 
heart took off in a race" for close to an hour.  He said 
that the following day he was seen for a swollen throat and 
was told he had a slight skip in his heart.  He reported 
being told by the doctor that this was not unusual or a 
problem and that a lot of people had it.  He said he later 
had his tonsils drained for four days, but doesn't remember 
if his heart was checked at that point.  He went on to report 
that at his discharge physical he was checked "over and 
over" by the "heart doctor," but was eventually released.  
He added that after service, in 1949, his heart took off 
again at which time an electrocardiogram (EKG) was taken 
showing an irregular heart beat.  He said he was given 
medication for this.  He reported having his first heart 
attack in 1968, undergoing heart bypass surgery in 1993, and 
having a fibrillation defibrillator implanted in 1997.

In March 2006, the Veteran filed an informal claim for 
service connection for a heart disability.

During a video conference hearing in February 2009, the 
veteran relayed that he had been told in service that his 
heart had a slight skip, but that it was "nothing unusual".  
He further said that his heart was repeatedly checked at his 
service discharge examination, but nothing was ever said to 
him about it.  He explained that he had his tonsils removed 
after service in 1947 and that the doctor had a difficult 
time taking them out.  He recalled that the doctor had told 
him it was a good thing he had his tonsils taken out because 
later in life it could become a heart problem.  He reported 
that his first heart problems after service occurred in 1953 
or 1954 when his heart began to race and he was prescribed 
medication for a while.  He said after that he had no heart 
problems until 1968 when he was hospitalized for 10 days due 
to a heart attack involving his left ventricle.  He added 
that he did not recall ever talking to his doctors about 
whether his heart skips in service had anything to do with 
his arteriosclerotic heart disease.

On the date of the February 2009 Board hearing, the Veteran 
submitted a two page written statement in support of his 
claim.  This statement is essentially duplicative of prior 
statements made by the veteran during the course of this 
appeal that are already on file as well as his February 2009 
hearing testimony.

III.  Law and Discussion

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

It is unfortunate that the veteran's service treatment 
records are not available for review.  Indeed, in instances 
such as this, the duty of the Board to provide reasons for 
its findings and conclusions is heightened.  See Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999).  Nonetheless, even if 
the veteran's service treatment records were available, it 
does not appear that they would document arteriosclerotic 
heart disease.  What they would document according to the 
veteran are notations of a slight skipped heartbeat.  
However, even assuming the veteran was found to have a slight 
skipped heartbeat in service, there is no medical evidence 
linking such a symptom to the veteran's arteriosclerotic 
heart disease diagnosed many years after service.  Indeed, 
the veteran testified in February 2009 that he never 
discussed with his doctors the possibility that his irregular 
heartbeat could be related to his arteriosclerotic heart 
disease.  Moreover, the veteran testified that when he was 
told in service that he had a skipped heartbeat, he was 
informed that this was not unusual and was not a problem.  

As to the exact date of the onset of the veteran's 
arteriosclerotic heart disease, it is unclear from the 
evidence other than it was many years after service.  There 
is the veteran's report that he found out he had heart 
disease in 1968 when he had his first heart attack.  The 
earliest medical notation of heart disease is in a May 1995 
letter from Dr. McNamara of Cardiology Associates stating 
that the veteran was under his care for severe heart disease.    

The Board also emphasizes that a claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In 
this case, there simply is no competent medical evidence that 
supports the appellant's assertions as to a nexus between his 
active military service and his current arteriosclerotic 
heart disease.

The Board in no way disputes the veteran's sincere belief 
that his arteriosclerotic heart disease is related to 
service.  However, his opinion as to a diagnosis and/or the 
etiology thereof, without a supportive opinion from a 
physician, does not constitute the requisite medical evidence 
necessary to establish service connection.  This is because 
the veteran is a layman and without medical training or 
expertise, he is not competent to render an opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

In short, Hickson element (3) has not been met in this case.  
Under these circumstances, the Board finds that the claim for 
service connection for arteriosclerotic heart disease must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b).

ORDER

Service connection for arteriosclerotic heart disease is 
denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


